Citation Nr: 1615078	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  12-33 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include nervous condition, depression, and post-traumatic stress disorder (PTSD) and to include as secondary to the Veteran's service-connected keloid formation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1974 to August 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This matter was previously adjudicated by the Board in July 2015.  At that time the Board denied service connection of the Veteran's acquired psychiatric disorder, finding that a nexus did not exist between the Veteran's current psychiatric disability and his service, or his service connected disabilities.  Subsequently the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016 the Court vacated the Board's decision on this claim and remanded the claim to the Board in order to obtain an adequate VA medical examination.    

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran is seeking service connection for his acquired psychiatric disorder.  The Veteran's contends that his psychiatric disorder is secondary to his service-connected keloid formation of the chest and back.  With that in mind, in May 2012 the Veteran was provided with a VA medical examination.  As part of this examination, the examiner was asked to opine on the relation, if any, between the Veteran's keloid formation and his acquired psychiatric disorder.  

After examining the Veteran, the examiner stated his opinion that the Veteran's "depression is not a direct result of a skin lesion in that there is no medical sequela that the skin lesion causes a clinical depression.  Depression (or dysthymia) is not caused by or a result of the dermatologic condition."  This concluded the examiner's opinion statement.  

The Court has made it clear that when the VA undertakes to provide the Veteran with an examination, the Veteran must receive an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (1991).  A VA medical examination is adequate "when it is based upon consideration of the Veteran's prior medical history and examination and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully a informed one." See Barr v. Nicholson, 21 Vet. App. 303, 311 (1991).  Thus, if a medical examination report does not contain sufficient information to allow an informed decision to be made by the Board, it is inadequate, and the VA must obtain a new, adequate, examination.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

In this case, the May 2012 medical examiner provided evidence on only part of the Veteran's claim.  As stated above, the Veteran contends that his psychiatric disorder is caused by his keloid formation.  However, the Board notes that causation may take many paths.  Causation may, as the examiner addressed, take the form of medical pathology, but it may also take the form of psychological pathology.  Put another way, the examiner addressed only the question of whether the Veteran's keloid formation physiologically caused his psychiatric disability.  The examiner did not address whether the Veteran's keloid formation psychologically impacted him, thus causing a psychiatric disorder without any physiological pathology.  

Because the examiner's report did not address this form of causation, it does not provide the Board with sufficient information to allow the VA to make a fully informed decision on the issue of secondary service connection of the Veteran's acquired psychiatric disorder. Therefore, the May 2012 examination is inadequate in this case, and the Board must remand this claim in order to obtain an adequate examination.
Accordingly, the case is REMANDED for the following action:

1. Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

If any such records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and he must be allowed the opportunity to provide such records.

2. After any such development is complete, schedule the Veteran for an examination of his psychiatric disorder with an appropriately qualified medical professional in order to assess the nature, extent, and etiology of any psychiatric disorder.

In arranging this examination, the examiner must be provided with access to the Veteran's electronic case file, including this Remand.  The examiner shall note in the examination report that the record and the Remand have been reviewed.

The examiner must conduct all indicated evaluations, studies, and tests, and the examiner must identify, to the extent possible, any psychiatric disorders from which the Veteran suffers.  The examiner must also discuss the symptoms, manifestations, and limitations caused by any such disorders.

The examiner must also offer an opinion as to whether it is at least as likely as not that any identified psychiatric disorders are related to the Veteran's service, or his service connected disabilities.  In providing this opinion, the examiner must specifically state his opinion as to whether it is at least as likely as not that the Veteran's acquired psychiatric disorder is caused by his service-connected keloid formation, either medically or psychologically.  

An opinion also should be given as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disorder was aggravated (made chronically worse) by the service-connected keloid formation. The examiner must provide clear supporting rationale for any opinion provided, with specific references to the record and relevant evidence.

3. If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility, as well as any documentation establishing his failure to report.

4. After completing the above development, as well as any other warranted development, the Veteran's claim must be readjudicated based on the entirety of the evidence.  If the Veteran's claim remains denied, the Veteran and her representative must be issued a supplemental statement of the case, and an appropriate period of time must be allowed for response.

Thereafter, the claim should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




